Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 27 July 2022 has been entered. Claims 1-8, 10, and 12-19 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 28 April 2022, except for an objection to the drawings related to the features of claim 15 repeated below.
	Drawings
The drawings are objected to under 35 U.S.C. 132(a) because Fig. 8 as amended 27 July 2022 introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Fig. 8 adds material that is not supported by the original disclosure. As a first example, Fig. 8 illustrates valves “V” as being spaced apart from the air bladders “70” and also spaced apart from the platens “18” and “20”. This location of the valves “V” was not disclosed in the application as originally filed. Indeed, the application as originally filed is silent regarding the location of the valves “V”. Since the application as originally filed does not disclose the valves as being spaced from the air bladders and platens, the locations of the valves shown in Fig. 8 as amended 27 July 2022 introduces new matter. As a second example, the locations of the discharge valves “69” on the ends of the air bladders “70” nearest to the breaking junction as shown in Fig. 8 as amended 27 July 2022 was not disclosed in the application as originally filed, and therefore the inclusion of the discharge valves “69” at this location introduces new matter. As these two examples demonstrate, Fig. 8 as amended 27 July 2022 incorporates new matter into the disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference character “71” that has been added to paragraph 34 in the amendment to the specification filed 27 July 2022.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings do not illustrate a first subset of first air bladders overlying the top surface of the second bundle and not overlying the side edges, and the drawings do not illustrate all the air bladders of the second subset at least partially overlying the side edges. For example, in Figs. 9A and 10A, the second bundle and the sides edges are not shown, so the positional relationship between (i) various subsets of the first air bladders and (ii) each of the second bundle and the side edges cannot be determined. Further, Fig. 6 shows a second platen “20” having a second plurality of air bladders, rather than the first platen “18” having the first set of air bladders. Therefore, the “first subset” of first air bladders “overlying a top surface of the second bundle and not overlying the side edges” and the “second subset” of first air bladders all “at least partially overlying the side edges” as recited in claim 15 at the final two paragraphs must be shown or the feature(s) canceled from the claim(s). No new matter should be added. 
Claim 16 recites “a non-linear breaking junction”. The drawings are objected to because the “non-linear breaking junction” illustrated in Figs. 9A and 10A should be provided with a reference character, since this non-linear breaking junction is claimed. See MPEP 608.01(o), which explains that, “in mechanical cases, [every claimed term] should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.” The examiner further notes that the specification should be amended to also include any newly added reference character.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The amendment filed 27 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraph 27 is amended to recite, “a drive 42 drives the input conveyor”. This recitation introduces new matter because the application as originally filed does not disclose that the structure indicated with reference character “42” is a drive that drives the input conveyor. The function of the structure indicated by reference character “42” in the application as originally filed is not described, and it is not inherent from the figures that the structure indicated by reference character “42” is a drive that drives the input conveyor. Even if one of ordinary skill in the art considers the structure “42” as being illustrated as a drive, the function of driving the input conveyor is not disclosed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to explicitly describe the “exposed bladder walls” and “lowermost surface” of the platens as recited in claim 1.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 15 at the third to last paragraph recites “positioning a log on the bundle breaker such that a first bundle of the log is supported by the downstream breaking conveyor and a second bundle of the log is supported by the upstream breaking conveyor”. This recitation should read -- positioning the [[a]] log on the bundle breaker such that the second portion of the log is supported by the downstream breaking conveyor and the first portion of the log is supported by the upstream breaking conveyor –. This amendment results in claim 15 using consistent language to refer to the portions of the log, noting that claim 15 prior to the third to last paragraph already introduces a log having a first portion and a second portion.
Claim 15 at the final two paragraphs should similarly be amended to refer to the first and second portions of the log.
Claim 19 at line 4 recites, “wherein the first subset of the first air bladders is set to a first pressure”. This recitation should read – wherein the pressure in the first subset of the first air bladders is set to a first pressure – since line 2 of the claim previously introduces “a pressure” in the first subset of first air bladders.
Claim 19 at lines 4-5 recites, “the second subset of the first air bladders is set to a second pressure less than the first pressure”. This recitation should read – wherein the pressure in the second subset of first air bladders is set to a second pressure, wherein the second pressure is less than the first pressure – since line 3 of the claim previously introduces “a pressure” in the second subset of first air bladders.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,791,539 to Shill et al. in view of WO 2008/129579 A2 to Tenace S.R.L. (hereinafter “Tenace”), as evidenced by US Pub. No. 2010/0108732 A1 to Gendreau et al.
Regarding claim 1, Shill discloses a bundle breaker (see Fig. 3) comprising:
an upstream breaking support 58 having an input end (a left end relative to Fig. 3; see Fig. 4 showing feed direction 93) and an output end (a right end relative to Fig. 3), 
a first platen 50 located above the upstream breaking support 58 (see Fig. 3) and including a first air bladder 76 defining a lowermost surface of the first platen 50 (see Fig. 3 and col. 8, lines 55-63), the first air bladder 76 having an exposed bladder wall facing the upstream breaking support 58 (see the lowermost wall of the first air bladder 76 relative to Fig. 3), 
a first actuator 64 operably connected to the first platen 50 (see Fig. 3) and configured to shift the first platen 50 toward a raised position above the upstream breaking support 58 (see Fig. 4 and col. 8, lines 8-11) and toward a lowered position above the upstream breaking support 58 to selectively clamp a first portion 90 of a log between the exposed bladder wall of the first air bladder 76 and the upstream breaking support 58 (see Fig. 5 and col. 8, lines 8-11), 
a downstream breaking support 48 having an input end (a left end relative to Fig. 3; see Fig. 4 showing feed direction 93) and an output end (a right end relative to Fig. 3), 
a second platen 44 located above the downstream breaking support 48 (see Fig. 3) and including a second air bladder 76 defining a lowermost surface of the second platen 44 (see Fig. 3 and col. 8, lines 55-63), the second air bladder 76 having an exposed bladder wall facing the downstream breaking support 48 (see the lowermost wall of the second air bladder 76 relative to Fig. 3), 
a second actuator 72 operably connected to the second platen 44 (see Fig. 3) and configured to shift the second platen 44 toward a raised position above the downstream breaking support 48 (the position shown in Fig. 4; see col. 8, lines 47-50) and toward a lowered position above the downstream breaking support to selectively clamp a second portion 92 of the log between the exposed bladder wall of the second air bladder 76 and the downstream breaking support 48 (see Fig. 5; see col. 8, lines 47-50), and 
a third actuator 42 configured to shift the input end of the downstream breaking support 48 relative to the output end of the upstream breaking support 58 from a first position (shown in Fig. 4) to a second position (shown in Fig. 5) to break the second portion 92 of the log from the first portion 90 of the log (see Fig. 5 and col. 11, lines 48-56).  
Regarding claim 2, Shill discloses that the downstream breaking support 48 comprises a downstream breaking conveyor 66 (see Fig. 3 and see col. 8, lines 33-37).  
Regarding claim 3, Shill discloses that the upstream breaking support 58 comprises an upstream breaking conveyor 60 (see Fig. 3 and col. 8, lines 18-20).  
Regarding claim 4, Shill discloses at least one controller 86 configured to control the first actuator 64, the second actuator 72 and the third actuator 64 (see Fig. 3 and col. 11, lines 39-47 describing the controller 86 controlling the first and second actuators 64 and 72 and col. 11, lines 51-53 describing the controller 86 controlling the third actuator 42).  
Shill only discloses a single first air bladder 76 and a single second air bladder 76 (see Fig. 3), and thus Shill fails to disclose: a plurality of first air bladders, each of the plurality of first air bladders having an exposed bladder wall, and that the first portion of the log is clamped by the exposed bladder walls of the first air bladders; and a plurality of second air bladders, each of the plurality of second air bladders having an exposed bladder wall, and that the second portion of the log is clamped by the exposed bladder walls of the second air bladders, all as required by claim 1.
Tenace teaches providing a plurality of air cushions on the contact surface of grip means to try to uniform the pressure exerted on a stack of sheets being separated (see col. 2, lines 19-20; note the use of plural “air cushions” on the singular “contact surface”). Further, it is known in the art that a bundle breaker is usable to simultaneously break multiple rows of logs (see, e.g., Gendreau at paragraph 45).
It would have been obvious to one of ordinary skill in the art to provide replace the first air bladder of Shill with a plurality of air bladders and to replace the second air bladder of Shill with a plurality of second air bladders in view of the teachings of Tenace. Moreover, Shill, as modified, discloses that each of the plurality of first air bladders and each of the plurality of second air bladders has an exposed bladder wall that clamps against the first or second portion of the log because the pluralities of first and second air bladders are provided on the bottom surfaces of the first and second platens, respectively. This modification is advantageous because it enhances design flexibility of the bundle breaker, and also because it reduces the likelihood of damaging material in the event of an air bladder leak. In regards to design flexibility, as disclosed by Shill alone, there is only a single air bladder on each platen, and therefore a designer of the bundle breaker is constrained by each platen providing a constant pressure and height across the entirety of the platen. However, by providing multiple air bladders, a designer has more design flexibility in selecting the configurations of the air bladders. For example, a designer can provide a platen with a first row of air bladders having a first height and a second row of air bladders having a second height in order to accommodate breaking rows of logs of different heights (Gendreau providing evidence that such breaking is known in the art as noted above), or a designer can select different pressures for the different rows of air bladders. Thus, by increasing the number of air bladders on each platen, a designer is better able to conform the pressure exerted by each platen on the various rows of logs being broken. As a second advantage of this modification, the likelihood of malfunction is reduced. If there is a single air bladder on each platen, then a leak in the air bladder allows all pressure in the air bladder to escape during clamping. However, by providing multiple air bladders, a leak in a single air bladder only loses a portion of the overall pressure, thus reducing the likelihood of damage to the material in the event of a leak in an air bladder. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of Tenace as applied to claim 1 above, and further in view of Servo Gear Materials – The Secret Life of Servos Ep4 by ServoCity (obtained from www.youtube.com/watch?v=Cu_VzdOqwPg on 26 April 2022; hereinafter referred to as ‘ServoCity’) and WO 2020/090179 A1 to Mitsuboshi Diamond Ind Co Ltd (hereinafter “Mitsuboshi”), as evidenced by US Pat. No. 10,906,833 B2 to Huang and US Pat. No. 8,763,873 B2 to Jans.
Regarding claim 5, Shill, as modified, discloses that the first actuator 64 comprises a hydraulic cylinder (see col. 10, lines 5-6).
Regarding claim 6, Shill, as modified,  discloses that third actuator 42 comprises a hydraulic or pneumatic cylinder (see Shill at col. 6, lines 5-7).
Shill, as thus modified, fails to disclose that the first actuator is a first servo gear motor with torque feedback as required by claim 5; and that the third actuator is a second servo gear motor with torque feedback as required by claim 6. 
First, ServoCity, which is reasonably pertinent to the problem of selecting a particular type of actuator for a machine, teaches a servo gear motor (see the video transcript at the 0:10 to 0:27 markings, along with the video screenshot at the 0:15 marking). As is evidenced by Huang, it is known in the art of breaking machines to a have an actuator that actuates a clamp and for an actuator that actuates a breaking device to each be a servo motor so that the motors can be precisely controlled (see Huang col. 6, lines 14-18), such that precision control is a known benefit of providing a servo motor in a breaking device. Additionally, when it comes to a particular type of servo motor, ServoCity teaches that a servo gear motor is advantageous because the gears convert the very high speed and low torque rotational motion from the motor into a speed that is more manageable and provides greater torque (see the transcript at the 0:15 to 0:25 markings). Thus, the gearing allows control over the speed and torque output by the servo motor. Finally, it is also known in the art of bundle breakers to use motors instead of hydraulic or pneumatic cylinders as actuators for a first platen to perform clamping operation (see motor 423 of Jans at col. 9, lines 55-65) and to shift a downstream breaking support to perform a breaking operation (see motor 601 of Jans at col. 11, lines 3-17). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the actuators of the first and third actuators of Shill, as modified, as servo gear motors as taught by ServoCity. This modification is advantageous for multiple reasons, including that servo motors allow for precise control and that providing servo gear motors allows for control over the speed and torque output by the servo motor (i.e., gearing can be selected to convert the very high speed and low torque output by the motor into a speed that is more manageable and provides greater torque). Jans provides further evidence of this modification, since Jans teaches that the use of motors in place of the hydraulic or pneumatic actuators of Shill, as modified, is known.
Still, Shill, as modified above, still fails to disclose that the motors are with torque feedback as required by claims 5 and 6. Note, however, that Shill, pre-modification, teaches the use of feedback from its first actuator to ensure that the pressure provided by its first actuator is not too great (see Shill at col. 9, lines 48-62).
Mitsuboshi is in the field of breaking devices (see the first paragraph of page 1). Mitsuboshi teaches providing a servo motor 4 with torque feedback (see page 1 at the final paragraph; see also Fig. 2, where the signal travels from the servo motor 4 to the torque detecting unit 22). Moreover, Mitsubishi teaches that providing a servo motor with torque feedback enhances the ability of a breaking device to suitably perform a break each time the break is executed (see page 1 at the second to final paragraph), thus overcoming problems in breaking that occur with different height objects (discussed at page 1 at the fourth to final paragraph). This advantage is applicable to the ‘third actuator’ of Shill, as modified, which actuator is responsible for performing the breaking operation. Still further, upon modifying Shill by providing a servo gear motor as the first actuator, there remains a need to detect the pressure exerted by the first platen as already acknowledged by Shill – providing the first gear servo motor of Shill, as modified, with torque feedback allows the torque output by the first gear servo motor to be monitored and controlled. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Shill, as modified, with torque feedback for each of its servo motors as taught by Mitsuboshi. This modification is advantageous in order to detect that a break has occurred, thus ensuring that a proper break takes place even when there are slight differences in successive workpieces, as well as the additional advantage of being able to monitor the pressing force provided by the platen, thus ensuring that the pressing force is within an appropriate range. 
Claims 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,763,873 B2 to Jans in view of US Pub. No. 2010/0108732 A1 to Gendreau et al., as evidenced by US Pat. No. 5,791,539 to Shill et al.
Regarding claim 7, Jans discloses a bundle breaker 100 comprising (see Fig. 1 and the Title): 
an upstream breaking conveyor 121 (conveyor 121 includes belt 123; see Fig. 1 and col. 9, lines 34-36) having an input end and an output end (right and left ends relative to Fig. 1, respectively; as is evident from Fig. 1 and col. 11, lines 45-47, the ‘upstream’ and ‘input’ directions are toward the right relative to Fig. 1, whereas the ‘output’ and ‘downstream’ directions are toward the left relative to Fig. 1), 
a first platen 125 located above the upstream breaking conveyor 121 (see Fig. 1), 
the first platen 125 having a bottom contact surface 126 facing the upstream breaking conveyor 121 (see Fig. 1 and col. 9, lines 25-29),
a first actuator 423 operably connected to the first platen 125 and configured to shift the first platen 125 toward a raised position above the upstream breaking conveyor 121 and toward a lowered position above the upstream breaking conveyor 121 to selectively clamp a first portion of a log 200 between the bottom contact surface 126 of the first platen 125 and the upstream breaking conveyor 121 (see Fig. 1, col. 8, lines 66-67, and col. 9, lines 55-65), 
a downstream breaking conveyor 111 (conveyor 111 includes belt 113; see Fig. 1 and col. 9, lines 34-36) having an input end and an output end (right and left ends relative to Fig. 1, respectively), 
a second platen 115 located above the downstream breaking conveyor 111 (see Fig. 1), 
the second platen 115 having a bottom contact surface 116 facing the downstream breaking conveyor 111 (see Fig. 1 and col. 9, lines 25-29),
a second actuator 413 operably connected to the second platen 115 and configured to shift the second platen 115 toward a raised position above the downstream breaking conveyor 111 and toward a lowered position above the downstream breaking conveyor 111 to selectively clamp a second portion of the log 200 between the bottom contact surface 116 of the second platen 115 and the downstream breaking conveyor 111 (see Fig. 1, col. 8, lines 64-65, and col. 10, lines 6-19), and 
a third actuator 601 configured to apply a shifting force to the downstream breaking conveyor 111 relative to the output end of the upstream breaking conveyor 121 from a first position to a second position to break the second portion of the log 200 from the first portion of the log 200 (see Fig. 1 showing the ‘second position’ that breaks the log; col. 11, lines 3-17 and lines 29-33 describe the movement from the first position, aka the original position, toward the second position and back to the first position).
Jans fails to disclose any air bladders on the bottom surfaces of its platens. As a result, Jans fails to disclose: a plurality of first air bladders on the first platen, each of the first air bladders having a bottom contact surface facing the upstream breaking conveyor; that the first portion of the log is clamped between the bottom contact surfaces of the first air bladders and the upstream breaking conveyor; a plurality of second air bladders on the second platen, each of the second air bladders having a bottom contact surface facing the downstream breaking conveyor; that the second portion of the log is clamped between the bottom contact surfaces of the second air bladders and the downstream breaking conveyor; that a pressure in a first subset of the first air bladders is controllable independently of a pressure in a second subset of the first air bladders; and that the first subset of the first air bladders is set to a first pressure and the second subset of the first air bladders is set to a second pressure less than the first pressure, all as required by claim 7. Jans also fails to disclose: that the second subset of the first air bladders is located between a longitudinal side edge of the first platen and the first subset of the first air bladders as recited in claim 10; and that a pressure in a third subset of the first air bladders is controllable independently of the pressure in the first subset of the first air bladders and independently of the pressure in the second subset of first air bladders, wherein the third subset of the first air bladders is located between the first subset of the first air bladders and the second subset of the first air bladders as recited in claim 12.  
Gendreau, in general, teaches a configuration of a platen 70 of a bundle breaker (see Fig. 10 and paragraph 27). Turning to the features of claim 7, Gendreau teaches providing the platen 70 with a plurality of air bladders 80 on the platen 70 (see Fig. 10 and paragraph 45; note that the platen includes a plurality of longitudinally slidable rails 72, and that each of the rails 72 includes an air bladder 80), each of the air bladders 80 having a bottom contact surface 86 facing a breaking support (see Fig. 10, where the breaking support is positioned below the platen 70 in order for the platen 70 to clamp the log per paragraph 45; each regards to the air bladder ‘having’ the bottom contact surface, this recitation includes the bottom contact surface being attached to the air bladder such that the air bladder possesses or holds the bottom contact surface). A portion of a log 30 is clamped between the bottom contact surfaces 86 of the air bladders 80 and the breaking support (see paragraphs 45 and 46). Further regarding features of claim 7, Gendreau teaches that a pressure in a first subset of the air bladders 80 is controllable independently of a pressure in a second subset of the air bladders 80 (first, the first and second subsets can be any respective subsets of the air bladders 80, including even individual members of the air bladders 80, since a single air bladder can be considered as a ‘subset’ – e.g., the first subset can be the bladders on the first set of rails in the annotated Fig. below and the second subset can be the bladders on the second set of rails in the annotated Fig. below; second, regarding the pressure being ‘controllable independently’, see paragraphs 45 and 46, where each air bladder 80 has a handle 82 as can be seen in Fig. 10 and the ‘manual overdrive’ of each air bladder 80 controls the pressure in that air bladder – i.e., movement of the air bladders 80 with the respective handles 82 controls the pressure in the air bladders because a movement of an air bladder further downward into contact with a workpiece increases pressure, whereas moving an air bladder upward away from a workpiece decreases pressure; the broadest reasonable interpretation of ‘controlling’ a pressure in an air bladders includes moving the air bladder such that the pressure in the bladder increases or decreases; note also that the ‘second subset’ can include just a single air bladder 80 and need not necessarily include all air bladders 80 on the ‘second set of rails’). Turning to the features of claim 10, Gendreau teaches that the second subset of the first air bladders is located between a longitudinal side edge of the platen and the first subset of the first air bladders (the platen of Gendreau has two longitudinal side edges and all the subsets of first air bladders are between these two longitudinal side edges, thus, the particular one of the two longitudinal side edges can be selected so that the second subset of bladders is between the longitudinal side edge of the platen and the first subset of rails; e.g., considering the longitudinal side edges as left and right side edges, if the second subset is to the left of the first subset, then the second subset is between the left longitudinal side edge and the first subset, whereas if the second subset is to the right of the first subset, then the second subset is between the right longitudinal side edge and the first subset). Turning to the features of claim 12, Gendreau discloses that a pressure in a third subset of the air bladders 80 is controllable independently of the pressure in the first subset of the air bladders 80 and independently of the pressure in the second subset of air bladders 80 (the third subset of air bladders 80 can be any additional subset of the air bladders 80, including even a single air bladder 80; e.g., the third subset can be the air bladdres being on the ‘third set of rails’ as indicated in the annotated Fig. below; the third subset of air bladders 80 is controlled independently from the other subsets of air bladders 80 by actuation of the handles 82 in the same manner as discussed above in regards to Gendreau’ s teachings related to claim 7), wherein the third subset of the air bladders 80 is located between the first subset of the air bladders 80 and the second subset of the air bladders 80 (this recitation depends on what particular air bladders are selected as the first, second, and third subsets of air bladders – e.g., this recitation is satisfied when the first, second, and third subsets on the first set of rails, the second set of rails, and the third set of rails, respectively, relative to the annotated Fig. below). Gendreau teaches that by configuring the platen to have a plurality of slidable rails, with each rail including an air bladder, multiple advantages are achieved. As a first advantage, the platen is able to conform to logs having a non-linear breaking pattern (see paragraphs 30 and 46; see also the discussion of the failing of the prior art in regard to non-linear breaking patterns at paragraph 37). As a second advantage, due to the provision of the air bladders, the platen is able to substantially conform to non-planar surfaces of logs (see paragraph 45).

    PNG
    media_image1.png
    616
    792
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to provide each of the platens of Jans with a plurality of sliding rails, each of the rails including an air bladder moveable by a handle, as taught by Gendreau. This modification is advantageous because it offers advantages including the ability of the sliding rails to allow the platens to be better positioned for breaking logs with non-linear breaking lines (aka, ‘nested bundles’) and also the ability to conform to a non-planar height of one or more bundles being broken. 
Still, Jans, as modified by Gendreau, fails to explicitly disclose that the first subset of air bladders is set to a first pressure and the second subset of air bladders is set to a second pressure less than the first pressure as required by claim 7. (Although, as explained above, Jans, as modified by Gendreau, offers the ability to set the pressure in the subsets of air bladders to different values via actuation of the handles 82.) Nonetheless, it would have been obvious to one of ordinary skill in the art to provide the pressure in the first subset of air bladders at a first pressure and to provide the second subset of air bladders at a second pressure less than the first pressure dependent upon the particular characteristics of the logs being broken. First, Gendreau at paragraph 45 explicitly teaches that a bundle breaker is usable to break bundles of multiple logs. Second, Shill at col. 10, lines 40-49 explains that the pressure exerted on a log of material to be broken should vary dependent upon the stack material. Therefore, at least when using the bundle breaker of Jans as modified is used to simultaneously break multiple logs of different materials, it would have been obvious to one of ordinary skill in the art to actuate the handles on one or more subsets of the bladders dependent on the characteristics of the particular bundles of logs, including causing the second subset of air bladders to be at a second pressure compared to the first set of air bladders (indeed, for the purpose of claim 7, any set of air bladders at a lesser pressure can be considered as the ‘second subset’), in order to optimize the pressures for the particular characteristics of the logs being broke. 
Allowable Subject Matter
Claims 15 would be allowable upon correcting the objections raised above. Further, claims 8, 13, 14, 16, 17, 18, and 19 are objected to as being dependent upon respective rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (noting that the allowance of claim 19 further requires correcting objections noted above). The examiner will provide a statement of reasons for allowance in any further Notice of Allowance.
Response to Arguments
Initially, the examiner addresses the Applicant’s arguments related to issues that remain outstanding; the remainder of the Applicant’s arguments are moot.
The Applicant argues at page 14 of the Remarks that Fig. 8 does not introduce new matter because paragraph 34 provides that “… each of the air bladders 70 may be connected to a plenum (not illustrated) by individually controllable valves for selectively placing the interior of each of the air bladders 70 in fluid communication with the interior of the plenum”. This argument is not persuasive because this passage fails to describe all the details that are newly added to Fig. 8. For example, this passage does not describe the locations of the valves as being outboard from the platen, despite this feature being illustrated in Fig. 8 as amended. Therefore, the Applicant’s assertion that Fig. 8 does not introduce new matter is not persuasive.
In regards to the claim 9 have been previously indicated as allowable, the Applicant asserts “In other words, claim 7 has been rewritten in independent form and the limitations of claim 9 have also been added thereto. Amended claim 7 has the same scope as original claim 9 but without the limitations of claim 8.” Claim 9 was previously indicated as allowable in part due to the inclusion of the limitations of claim 8. The amendment to claim 7 to incorporate the limitations of claim 9, but not the limitations of claim 8, therefore does not result in allowability of claim 9. Note, however, that claim 8 as amended 27 July 2022 now requires all the limitations previously required by claim 9, and thus claim 8 as amended 27 July 2022 remains indicated as allowable.
Applicant’s arguments against the rejection of claim 1 under 35 USC 103 as being unpatentable over Jan in view of Gendreau as set forth in the Non-Final Office Action mailed 28 April 2022 are moot in view of the present rejection, which relies on a different combination of references in rejecting claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724